DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 17162132, filed on 1/29/2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/29/2021 was filed on the filing date of the application on 1/29/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the other surface" in line 5.  There is insufficient antecedent basis for this limitation in the claim. Noting that claim 1 does not explicitly require that the metal workpiece is a sheet, this lack of antecedent basis renders the claim indefinite because it is unclear whether the Applicant intends to implicitly limit the workpiece being a sheet. Only if the workpiece is a sheet with only two opposing surfaces is there inherently an particular “other surface”. If the workpiece is not a sheet, and could instead be, e.g., a rectangular prism, then there are five other surfaces and it is unclear what surface is referred to as “the other surface”.
Regarding claim 4, “a moving direction of the cutting blade” is indefinite. It is unclear of this is the same moving direction as “a moving direction of the cutting blade” in claim 1 or a new moving direction. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Miyahara (US 6145365) in view of Kanemitsu (US 6536253 B1).
Regarding claim 1, Miyahara teaches a method of manufacturing a metal member (1, col. 3 lines 1-17) that is thinner at some portions (half of 2 is considered as portion in Figure 3D) than at other portions (1a, see Figure 6A), the method comprising: 
a formation step of pressing one surface (top surface of 1, in Figure 3A-D) of surfaces of a metal workpiece that are perpendicular (see Figures 3A-B) to a thickness direction with a press-working die so as to form raised portions (9s) in the other surface (press from top surface to for raised portion in bottom surface, see Figure 3D); 
a cutting step of moving a cutting blade (6) along the other surface to cut off the raised portions by shaving (see Figures 3C-D), 
wherein in the formation step, a sump is formed between the raised portions in the other surface (see Figure 3c) in a moving direction of the cutting blade (see Figures 3C-D).
Miyahara fails to teach an application step of applying a lubricant; and lubricant is held in the sump, wherein in the application step, the lubricant is applied to the sump.
Kanemitsu teaches applying lubrication to a surface (6) that the blade (11) is guiding on top for preventing the seizing of the blade during cutting (col. 5 lines 1-18).
It would have been obvious to one of ordinary skill in the art to modify the method of Miyahara to add applying lubrication to the cutting surface of the work piece, as taught by Kanemitsu, in order to prevent the cutting blade from seizing during cutting (col. 5 lines 1-118 of Kanemitsu). The resulting device of modified Miyahara teaches an application step of applying a lubricant (as added in claim 1); and lubricant is held in the sump (since the sump is part of the surface being cut, thus the lubricant is considered held in the sump), wherein in the application step, the lubricant is applied to the sump (since the lubricant is applied to the surface being cut and the sump is of the same surface, the lubricant is considered as applied to the sump).
Regarding claim 2, modified Miyahara teaches the raised portions and the sump are formed at the same time by press-working (see Figure 3B of Miyahara).
Regarding claim 3, modified Miyahara teaches in the cutting step, the lubricant held in the sump is applied to a cutting edge of the cutting blade when the cutting blade reaches the sump (as modified in claim 1, applying lubrication to the surface being cut, see Figure 3C of Miyahara).
Regarding claim 4, modified Miyahara teaches the sump extends in a direction orthogonal to a moving direction (this is considered as the same as the moving direction of claim 1) of the cutting blade (as the sump extend into the page in Figure 3B-3C and the blade moves right to left, the sump is considered extending orthogonal to the moving direction of the cutting blade, see Figures 3B-C of Miyahara).

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Uehara (US 20030157359) teaches another metal cutting method. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG DONG whose telephone number is (571)270-0479. The examiner can normally be reached Monday - Thursday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIANG DONG/Examiner, Art Unit 3724                                                                                                                                                                                                        5/05/2022

/EVAN H MACFARLANE/Examiner, Art Unit 3724